DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation-in-part of parent application 16/896,665.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 09/23/2021, 11/05/2021, 02/04/2022, and 10/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 604 (fig. 8; ASIC) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings (figs. 9A-9C) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. The Examiner notes that fig. 9A is likely to be chosen as the cover drawing for any patent issued on similar subject matter as presently claimed, and further notes that a higher quality version was/is available in the parent application as fig. 9 therein. With regards to fig. 9B and 9C portions of the text is/almost illegible for being too faint, and that portions of the text are obscured by shading/hexing, see following related objection.
The drawings (figs. 9B-9C) are objected to under 37 CFR 1.84(h)(3). Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  The drawings (figs. 9B-9C) are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. The Examiner emphasizes that shading/hexing in figs. 9B & 9C obscures the arrows and the clear reading of the text. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The Abstract is directed (only) to a non-presented (i.e., not presently claimed) Invention/Species, and is therefore objected to as being insufficient assistance to the reader. The Examiner generally suggests adding features similar to the claimed subject matter (e.g., adding one or two sentences with details pertaining to the vibration/acceleration sensor such as the electrode configuration inclusive of high/low placement on the piezoelectric corrugated membrane).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 6-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over newly cited Deng (US 20040020292 A1; hereafter “Deng”).

Regarding independent claim 1,
 Deng discloses (best shown in fig. 1) a MEMS vibration sensor (fig. 1, sensing structure 1) (Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”; Abstract; Examiner notes that it is well-known that accelerometers measure vibrational accelerations, see also [0018] “Whenever there is vibration, the inertial force on the proof mass will cause the circular membrane to deform and therefore, stress the piezoelectric film”) comprising:
a piezoelectric membrane (fig. 1, membrane 5 with piezoelectric layer 7 comprising electrode pads 11) comprising at least one electrode (fig. 1, electrode pads 11) affixed to a holder (fig. 1, frame 9) of the MEMS vibration sensor (fig. 1, sensing structure 1); and
an inertial mass (fig. 1, proof mass 3) affixed to the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7 with 11).
The Examiner additionally notes that the recitation that the sensor is a vibration sensor has been given limited patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause as well as because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2144(II), Kropa v. Roble, 88 USPQ 478 (CCPA 1951), and Ex parte Masham, 2 USPQ2d - 164 7 (1987).  In the present case, as noted above, it is the Examiner’s position that an accelerometer is capable of the intended use as a vibration sensor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize Deng’s acceleration sensor to so measure vibrations thereby extending the commercial versatility and marketability of Deng’s accelerometer to include utilization as a vibration sensor.

Regarding claim 4, which depends on claim 1,
 Deng discloses wherein the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7 with 11) comprises an oval membrane (fig. 1, piezoelectric membrane 5 & 7 with 11) ([0030] “the circular membrane 5A could be altered to other different shapes, e.g. an ellipse”; additional obviousness follows).
The Examiner additionally notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, Deng identifies the change of shape—including an ellipse—as obvious, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Deng’s membrane for reasons inclusive of limited spacing and/or preferred axial sensitivity. 


    PNG
    media_image1.png
    397
    353
    media_image1.png
    Greyscale

Regarding claim 6 and claim 7 and claim 8 and claim 9 and claim 10, where claim 6 depends on claim 1 and where claim 7 depends on claim 6 and where claim 8 depends on claim 7 and where claim 9 depends on claim 6 and where claim 10 depends on claim 9,
 Deng discloses (see fig. 2) wherein the at least one electrode (fig. 1, electrode pads 11) comprises a segmented electrode (fig. 1, electrode pads 11) ([0017] “eight (8) electrode pads 11 are arranged concentrically around the proof mass 3 and located near both ends of the circular membrane 5. This top electrode pattern is illustrated in FIG. 2, showing eight electrodes 11-1, 11-2, 11-3, 11-4, 11-5, 11-6, 11-7, 11-8”), (claim 7 limitation follows) wherein the segmented electrode (fig. 1, electrode pads 11) comprises two segmentation zones, (claim 8 limitation follows) wherein the two segmentation zones comprise two equal-sized segmentation zones, (claim 9 limitation follows) wherein the segmented electrode (fig. 1, electrode pads 11) comprises four segmentation zones, and (claim 10 limitation follows) wherein the four segmentation zones comprise four equal-sized segmentation zones (while at once so envisaged, additional obviousness follows pertaining to equal-sizing).
The Examiner acknowledges that there is no disclosed scale for Deng’s figures, however, the description and drawings are relied upon for what they reasonably teach one of ordinary skill in the art. See MPEP 2125 and In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). Additionally, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Yet further, the Examiner respectfully notes that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05(II)(B). In the present case, it is the Examiner’s position that from the description—including the equations—in combination with the drawings an ordinary artisan either at once envisages equal segmentation sizing and/or, nevertheless, or in the alternative it would have been obvious to so provide equal-sized segmentation zones for expected advantages inclusive of symmetrical concerns, including easier manufacturing, placement (orientation) and/or for easier calculations.

Regarding independent claim 12,
 Deng discloses a method comprising:
affixing a piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7) to a holder (fig. 1, frame 9) of a MEMS device (fig. 1, sensing structure 1) (Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”; Abstract);
affixing an inertial mass (fig. 1, proof mass 3) to the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7);
affixing a plurality of segmented electrodes (fig. 1, electrode pads 11) to the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7) ([0017] “eight (8) electrode pads 11 are arranged concentrically around the proof mass 3 and located near both ends of the circular membrane 5. This top electrode pattern is illustrated in FIG. 2, showing eight electrodes 11-1, 11-2, 11-3, 11-4, 11-5, 11-6, 11-7, 11-8”); and
using the segmented electrodes (fig. 1, electrode pads 11), generating a plurality of segment signals in response to an acceleration of the MEMS device (fig. 1, sensing structure 1) (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding claim 13, which depends on claim 12,
 Deng discloses further comprising evaluating sums and/or differences of the plurality of segment signals  (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding claim 14, which depends on claim 13,
 Deng discloses further comprising:
summing a first segment signal and a second segment signal from first and second segmented electrodes (fig. 1, electrode pads 11) to provide a first sum;
summing a third segment signal and a fourth segment signal from third and fourth segmented electrodes (fig. 1, electrode pads 11) to provide a second sum; and
calculating a difference between the first and second sums to generate a signal indicative of an X-axis acceleration of the MEMS device (fig. 1, sensing structure 1) or a Y-axis acceleration of the MEMS device (fig. 1, sensing structure 1) (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding claim 15, which depends on claim 13,
 Deng discloses further comprising calculating a difference between a first segment signal and a second segment signal to generate a signal indicative of an X-axis acceleration of the MEMS device (fig. 1, sensing structure 1) or a Y-axis acceleration of the MEMS device (fig. 1, sensing structure 1) (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding claim 16, which depends on claim 13,
 Deng discloses further comprising calculating a sum of a first segment signal and a second segment signal to generate a signal indicative of a Z-axis acceleration of the MEMS device (fig. 1, sensing structure 1) (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding independent claim 17,
 Deng discloses a method (Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”; Abstract) comprising:
providing a MEMS device (fig. 1, sensing structure 1) having a piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7);
attaching an inertial mass (fig. 1, proof mass 3) to the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7);
attaching first and second electrode segments (fig. 1, electrode pads 11) to the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7) ([0017] “eight (8) electrode pads 11 are arranged concentrically around the proof mass 3 and located near both ends of the circular membrane 5. This top electrode pattern is illustrated in FIG. 2, showing eight electrodes 11-1, 11-2, 11-3, 11-4, 11-5, 11-6, 11-7, 11-8”);
generating a first signal from the first electrode segment (fig. 1, electrode pads 11; denoting first segment thereof); and
generating a second signal from the second electrode segment (fig. 1, electrode pads 11; denoting second segment thereof) (Table 1 & equations 1-3 & [0021]-[0027]; Title).
With further regards to the presented ordering of limitations, the Examiner notes that the courts have held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order, see MPEP 2111.01(II) and  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003). In the present case it is the Examiner’s position that the order of providing a MEMS device having the membrane and attaching inertial mass and electrode segments is both not imported, and furthermore obvious. More specifically, the specific presented ordering, absent any criticality, is only considered to be a possible “optimum” ordering of the Deng’s accelerometer and that a person having ordinary skill in the art would have been able to determine using routine experimentation (see MPEP 2144.05(II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the same product is formed and utilized to measure accelerations/vibrations, as already suggested by Deng. In particular, the Examiner notes that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP 2143(I)(E). The Examiner also notes that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007).” It is the Examiner’s position that choosing the ordering of forming the sensor is based upon such factors inclusive of manufacturing concerns including specialization of parts at specific locations and/or purchase of commercial parts including parts pre-fabricated together, and in the present case, only ordinary skill is required to order the forming as put forth in the claim. Therefore, the Examiner respectfully concludes that merely carrying forward the known concept of forming the claimed sensor by substituting an alternative ordering of attachments, does not appear to be an invention that will sustain a patent. See MPEP 2144.05(II)(A) and In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art"). With further regards to the ordering of signals, the Examiner notes that this is dependent upon external forces of acceleration and vibration and that first and second and therefore at once so envisaged as being inclusive of the ordering based upon said external forces and/or merely nomenclatural differences emphasizing no claimed association with a particular axis.
Regarding claim 18, which depends on claim 17,
 Deng discloses further comprising calculating a difference between first and second signals to generate a signal indicative of an acceleration of the MEMS device (fig. 1, sensing structure 1) (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding claim 19, which depends on claim 17,
 Deng teaches further comprising orienting a major axis (ellipse major axis) ([0030] “circular membrane 5A could be altered to other different shapes, e.g. an ellipse”) of the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7) to be substantially orthogonal to a planar acceleration direction of the MEMS device (fig. 1, sensing structure 1) (Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Regarding claim 20, which depends on claim 17,
 Deng discloses further comprising calculating a sum of the first and second signals to generate a signal indicative of an acceleration of the MEMS device (fig. 1, sensing structure 1) (Table 1 & equations 1-3 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Deng.

Regarding claim 2, which depends on claim 1,
 Deng further teaches evaluating sums and differences of signals associated with the at least one electrode (fig. 1, electrode pads 11) to determine a three-dimensional acceleration direction on a single chip (Table 1 & [0021]-[0027]; Examiner notes that Deng teaches both a single chip and the formulas for a circuit to so be capable of evaluating the sums and differences, but Deng does not explicitly state circuit).
While as mentioned above Deng is silent to the circuit for Deng’s accelerometer chip and evaluation of sums and differences of Deng’s electrode signal, the Examiner takes Official Notice that such circuits are conventional in the art, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional calculator circuit for sums and differences with Deng’s single chip piezoelectric triaxial MEMS accelerometer thereby providing the expected advantage of an electrical circuit for automatic, fast, and efficient calculations of Deng’s piezoelectric triaxial accelerometer electrode signals. 

Regarding claim 3, which depends on claim 2,
 Deng reasonably teaches/suggests wherein the circuit (see analysis of claim 2 pertaining to obviousness of circuit for Deng’s chip) is configured for providing a first evaluation result indicative of an X-axis acceleration of the MEMS vibration sensor (fig. 1, sensing structure 1), a second evaluation result indicative of a Y-axis acceleration of the MEMS vibration sensor (fig. 1, sensing structure 1), or a third evaluation result indicative of a Z-axis acceleration of the MEMS vibration sensor (fig. 1, sensing structure 1) (Table 1 & [0021]-[0027]; Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”).

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Deng in view of newly cited Deas et al (US 20180035229 A1; hereafter “Deas”).
Regarding claim 5 and claim 11, where claim 5 depends on claim 1 and where claim 11 depends on claim 6,
 Deng teaches a piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7 with 11) comprising a segmented electrode (fig. 1, electrode pads 11)
Deng does not teach: (claim 5 limitation) wherein the membrane is a corrugated membrane; and (claim 11 limitation) wherein the segmented electrode comprises a plurality of high electrode segments and a plurality of low electrode segments


    PNG
    media_image2.png
    149
    210
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    90
    193
    media_image3.png
    Greyscale

Deas teaches a corrugated membrane (fig. 5, membrane 316) and a plurality of high electrode segments (electrodes of 312 above notional main plane of the membrane 316) and a plurality of low electrode segments (electrodes of 312 below notional main plane of the membrane 316) ([0080] “FIGS. 5a and 5b show a cross-section through a membrane according to a further embodiment of the present invention. The membrane is corrugated in form”; [0135] “It will also be appreciated that other types of MEMS capacitive sensors could be implemented, for example accelerometers, pressure sensors, proximity sensors or flow meters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deas corrugated membrane having high & low electrodes for an accelerometer with Deng’s accelerometer thereby providing greater selective flexibility to the membrane for increased/easier deformation and thereby providing increased sensitivity and/or accuracy of acceleration detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855